ORDER

PER CURIAM.
Defendant Curtis Johnson appeals Ms conviction after a jury trial of two counts of first degree assault (Counts I and III), in violation of § 565.050 RSMo 1994 and two counts of armed criminal action (Counts II and IV), in violation of § 571.015 RSMo 1994, on wMch he was sentenced to consecutive terms of twenty years on Counts I and III and concurrent terms of twenty years on Counts II and IV. Johnson also appeals from a judgment denying on the merits, after an eviden-tiary hearing, his Rule 29.15 motion.
No error of law appears and no jurisprudential purpose would be served by a written opirnon. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for tMs order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).